DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed  March 22, 2022. Claims 33, 34, 37, 39, 40, 48-50, and 52-63 are still pending in the present application. This Action is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 61 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2017/0311217, hereinafter Jung).
Regarding claim 61, Jung teaches a method, comprising: 
at a cellular network (macro device 108 – FIG. 2): establishing a connection with a user equipment device (UE) via a first cell of the cellular network (At 212, the assistance information is communicated by the macro cell network device 108 to the UE 120. SI of secondary serving cells (SCell), candidate small cell network devices 104 or the UE specific cell set 106, for example, can be transmitted over dedicated RRC signaling as part of assistance information related to the candidate small cells 104 or the UE specific cell set 106 – FIG. 2, par [0067]. “RRC signaling” indicates that macro cell device 108 and UE 120 establish an RRC connection); 
providing, to the UE at a first time, configuration information, wherein the configuration information comprises at least configuration of a second cell and configuration of a third cell (At 212, the assistance information is communicated by the macro cell network device 108 to the UE 120. SI of secondary serving cells (SCell), candidate small cell network devices 104 or the UE specific cell set 106, for example, can be transmitted over dedicated RRC signaling as part of assistance information related to the candidate small cells 104 or the UE specific cell set 106, FIG. 2 step 212, par [0067]); and 
receiving, from the UE at a second time, an access indication via the second cell (the UE 120 can send a connection complete message to the target small cell network device 116 … the small cell network device 116 that is selected for initial access can then inform the macro cell network device 108 of the connection – par [0074]), wherein the access indication is in response to a determination by the UE to perform a cell change to the second cell at the second time in response to a measurement event triggered by at least one measurement of the second cell by the UE (the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell… after selection of a target small cell, decode the broadcasted SI messages for a selected small cell network device 116 or small cell network device cluster 116, enabling the UE 120 to direct a connection to the selected target small cell – par [0070]).
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33, 34, 37, 48, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong ( US 2019/0394698) in view of Martin et al. (US 2019/0380073, hereinafter Martin) and further in view of Jung.
Regarding claim 33, Jeong teaches  an apparatus (UE- FIG. 11) comprising:  a processor a processing element configured to cause the UE to: 
establish a connection with a first cell of a cellular network (serving cell indicates UE is communicating with the serving cell – par [0037, 0038]);
receive configuration information from the cellular network at a first time, (Upon receiving the measurement configuration, the UE measures the received signal strength of the serving cell and the neighboring cells – par [0037]) {wherein the configuration information comprises at least configuration of a second cell and configuration of a third cell}; 
perform at least one measurement of the second cell (Upon receiving the measurement configuration, the UE measures the received signal strength of the serving cell and the neighboring cells – par [0037]);
{determine that a measurement event has been triggered based on the at least one measurement of the second cell 
determine to perform a cell change to the second cell at a second time, wherein the determination to perform the cell change is in response to the measurement event 
and communicate an access indication to the second cell in response to the determination}
Jeong fails to teach 
wherein the configuration information comprises at least configuration of a second cell and configuration of a third cell
determine that a measurement event has been triggered based on the at least one measurement of the second cell 
determine to perform a cell change to the second cell at a second time, wherein the determination to perform the cell change is in response to the measurement event 
and communicate an access indication to the second cell in response to the determination
However, Martin teaches  determine that a measurement event has been triggered based on the at least one measurement of the second cell (par [0051], [0052]).
Further, Jung teaches 
wherein the configuration information comprises at least configuration of a second cell and configuration of a third cell (SI of secondary serving cells (SCell), candidate small cell network devices 104 or the UE specific cell set 106, for example, can be transmitted over dedicated RRC signaling… The UE 120 can receive and utilize the assistance information for further measurement of small cells within the UE specific cell set  – par [0067], FIG. 2, step 212);
determine to perform a cell change to the second cell at a second time, wherein the determination to perform the cell change is in response to the measurement event  (the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell (e.g., small cell network device 116) based on the cell measurements by the UE 120 and cell selection parameters indicated in the SI messages… after selection of a target small cell, decode the broadcasted SI messages for a selected small cell network device 116 or small cell network device cluster 116, enabling the UE 120 to direct a connection to the selected target small cell – par [0070])
and communicate an access indication to the second cell in response to the determination (the UE 120 can send a connection complete message to the target small cell network device 116 – par [0074]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Martin in Jung reduce processing and power consumption (Martin, par [0061]) and to reduce the handover failure rate (Jung, [0018]).
	Regarding claim 34, Jeong in view of Martin and Jung teaches claim 33 and further teaches to cause the UE to: report the at least one measurement of the second cell to the cellular network (The UE may transmit the measurement report to the base station – par [0038]); 
Regarding claim 37, Jeong in view of Martin and Jung teaches claim 33 and further teaches further configured to cause the UE to: perform at least one additional measurement of at least one cell other than the first cell (Upon receiving the measurement configuration, the UE measures the received signal strength of the serving cell and the neighboring cells – par [0037]; and select a target cell based on the at least one additional measurement, wherein the second cell is selected as the target cell (BS determines to change the serving cell and performs a handover procedure …  it performs the cell change procedure to the target cell – par [0039]).
Regarding claim 48, Jeong in view of Martin and Jung teaches claim 33 and Jung further teach wherein to perform the cell change, the processor is further configured to cause the UE to: apply the configuration of the second cell (buffer component 214 of the UE 120 can, after selection of a target small cell, decode the broadcasted SI messages for a selected small cell network device 116 or small cell network device cluster 116, enabling the UE 120 to direct a connection to the selected target small cell – Jung, par [0070]); 
	Regarding claim 55, Jeong teaches a user equipment device (UE- FIG. 11), comprising: a radio; and a processor operably coupled to the radio and configured to cause the UE to: 
establish a connection with a first cell of a cellular network (serving cell indicates UE is communicating with the serving cell – par [0037, 0038]);
receive configuration information from the cellular network at a first time (Upon receiving the measurement configuration, the UE measures the received signal strength of the serving cell and the neighboring cells – par [0037]), {wherein the configuration information comprises at least configuration of a second and configuration of a third cell}; 
perform at least one measurement of the second cell (Upon receiving the measurement configuration, the UE measures the received signal strength of the serving cell and the neighboring cells – par [0037]); 
perform a cell change to the second cell at a second time, wherein the cell change is in response to the at least one measurement; and communicate with the second cell (BS determines to change the serving cell and performs a handover procedure …  it performs the cell change procedure to the target cell – par [0039]. The base station, in the cell changing procedure, may update the cell information in the previously stored context information of the UE in RRC inactive state, and transmit the updated cell information to the UE in RRC inactive state. The updated cell information may include at least one of an identifier of the target cell... – par [0040]).
{determine that a measurement event has been triggered based on the at least one measurement of the second cell 
determine to perform a cell change to the second cell at a second time, wherein the determination to perform the cell change is in response to the measurement event 
and communicate an access indication to the second cell in response to the determination}
Jeong fails to teach 
wherein the configuration information comprises at least configuration of a second cell and configuration of a third cell
determine that a measurement event has been triggered based on the at least one measurement of the second cell 
determine to perform a cell change to the second cell at a second time, wherein the determination to perform the cell change is in response to the measurement event 
and communicate an access indication to the second cell in response to the determination
However, Martin teaches  determine that a measurement event has been triggered based on the at least one measurement of the second cell (par [0051], [0052]).
Further, Jung teaches 
wherein the configuration information comprises at least configuration of a second cell and configuration of a third cell (SI of secondary serving cells (SCell), candidate small cell network devices 104 or the UE specific cell set 106, for example, can be transmitted over dedicated RRC signaling… The UE 120 can receive and utilize the assistance information for further measurement of small cells within the UE specific cell set  – par [0067], FIG. 2, step 212);
determine to perform a cell change to the second cell at a second time, wherein the determination to perform the cell change is in response to the measurement event  (the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell (e.g., small cell network device 116) based on the cell measurements by the UE 120 and cell selection parameters indicated in the SI messages… after selection of a target small cell, decode the broadcasted SI messages for a selected small cell network device 116 or small cell network device cluster 116, enabling the UE 120 to direct a connection to the selected target small cell – par [0070])
and communicate an access indication to the second cell in response to the determination (the UE 120 can send a connection complete message to the target small cell network device 116 – par [0074]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Martin in Jung reduce processing and power consumption (Martin, par [0061]) and to reduce the handover failure rate (Jung, [0018]).
Regarding claim 56, Jeong in view of Martin and Jung teaches claim 55 and further teaches further configured to cause the UE to: perform at least one additional measurement of at least one cell other than the first cell (Upon receiving the measurement configuration, the UE measures the received signal strength of the serving cell and the neighboring cells – par [0037]; and select a target cell based on the at least one additional measurement, wherein the second cell is selected as the target cell (BS determines to change the serving cell and performs a handover procedure …  it performs the cell change procedure to the target cell – par [0039]).

Claims 39, 49, 50, 52-54, 57, 59 and 60  are rejected under 35 U.S.C. 103 as being unpatentable over Jeong  in view of Martin and Jung and further in view of Kalhan et al. (US 2014/0313969, hereinafter Kalhan).
Regarding claim 39, Jeong in view of Martin and Jung teaches claim 38 but fails to teach further configured to cause the UE to: receive dedicated configuration information in response to the access indication.
However, Kalhan teaches further configured to cause the UE to: receive dedicated configuration information in response to the access indication (the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. the second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station – par [0038]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 49, Jeong in view of Martin and Jung teaches claim 48 and but fails to teach further configured to cause the UE to: receive dedicated configuration information in response to the access indication.
However, Kalhan teaches further configured to cause the UE to: receive dedicated configuration information in response to the access indication ((the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. the second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station – par [0038])).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 50, Jeong in view of Martin, Jung and Kalhan teaches claim 49 and but fails to teach wherein the dedicated configuration information includes a cell radio network temporary identity (C-RNTI).
However, Kalhan teaches wherein the dedicated configuration information includes a cell radio network temporary identity (C-RNTI) (the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. the second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station. For the example, the uplink allocation and a C-RNTI are included in the handover information – par [0038]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 52, Jeong in view of Martin, Jung teaches claim 33 and but fails to teach wherein the processor is further configured to cause the UE to transmit data to the second cell without a random access channel (RACH) procedure.
However, Kalhan teaches wherein the processor is further configured to cause the UE to transmit data to the second cell without a random access channel (RACH) procedure (the mobile wireless communication device sends an RRC connection reconfiguration complete message to the second base station – par [0044]. The target base station exchanges data with the mobile wireless communication device – par [0046]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 53, Jeong in view of Martin, Jung and Kalhan teaches claim 33 and but fails to teach wherein the processor is further configured to cause the LE to transmit data to the second cell without reestablishing layer 2.
However, Kalhan teaches wherein the processor is further configured to cause the LE to transmit data to the second cell without reestablishing L2 (the mobile wireless communication device sends an RRC connection reconfiguration complete message to the second base station – par [0044]. The target base station exchanges data with the mobile wireless communication device – par [0046]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 54, Jeong in view of Martin, Jung and Kalhan teaches claim 33 and but fails to teach wherein the processor is further configured to cause the UE to transmit data to the second cell without flushing a data buffer.
However, Kalhan teaches wherein the processor is further configured to cause the LE to transmit data to the second cell without reestablishing L2 (the mobile wireless communication device sends an RRC connection reconfiguration complete message to the second base station – par [0044]. The target base station exchanges data with the mobile wireless communication device – par [0046]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 57, Jeong in view of Martin, Jung and Kalhan teaches claim 35 and but fails to teach wherein the processor is further configured to cause the LE to transmit data to the second cell without reestablishing layer 2 (L2).
However, Kalhan teaches wherein the processor is further configured to cause the LE to transmit data to the second cell without reestablishing layer 2 (L2) (the mobile wireless communication device sends an RRC connection reconfiguration complete message to the second base station – par [0044]. The target base station exchanges data with the mobile wireless communication device – par [0046]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 59, Jeong in view of Martin and Jung teaches claim 55 but fails to teach further configured to cause the UE to: receive dedicated configuration information in response to the access indication.
However, Kalhan teaches further configured to cause the UE to: receive dedicated configuration information in response to the access indication ((the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. the second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station – par [0038]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 60, Jeong in view of Martin, Jung and Kalhan teaches claim 59 and but fails to teach wherein the dedicated configuration information includes a cell radio network temporary identity (C-RNTI).
However, Kalhan teaches wherein the dedicated configuration information includes a cell radio network temporary identity (C-RNTI) (the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. the second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station. For the example, the uplink allocation and a C-RNTI are included in the handover information – par [0038]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.

Claims 62 and 63  are rejected under 35 U.S.C. 103 as being unpatentable over Jeong  in view of Kalhan.
Regarding claim 62, Jeong in view of Martin and Jung teaches claim 61 but fails to teach further comprising: transmitting, to the UE, dedicated configuration information in response to the access indication.
However, Kalhan teaches further comprising: transmitting, to the UE, dedicated configuration information in response to the access indication (the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. The second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station – par [0038]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 63, Jeong in view of Martin, Jung and Kalhan teaches claim 62 and but fails to teach wherein the dedicated configuration information includes a cell radio network temporary identity (C-RNTI).
However, Kalhan teaches wherein the dedicated configuration information includes a cell radio network temporary identity (C-RNTI) (the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. the second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station. For the example, the uplink allocation and a C-RNTI are included in the handover information – par [0038]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.

Claims 40 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong  in view of Martin and Jung and further in view of Lee et al. (US 2009/0156214; hereinafter Lee.)
Regarding claim 40, Jeong in view of Martin and Jung teaches claim 33 but fails to teach wherein a first cell set comprises the first cell and a third cell, wherein the first cell set excludes the second cell, wherein the processing element is further configured to cause the UE to: perform at least one measurement of the third cell; perform a first comparison of the at least one measurement of the third cell using a first threshold; perform a second comparison of the at least one measurement of the second cell using a second threshold, wherein the first and second thresholds are different, wherein the first threshold is an intra-cell set cell change threshold and the second threshold is an inter-cell set cell change threshold, wherein the cell change is in response to the first and second comparisons.
However, Lee teaches wherein a first cell set comprises the first cell and a third cell, wherein the first cell set excludes the second cell, wherein the processing element is further configured to cause the UE to: perform at least one measurement of the third cell; perform a first comparison of the at least one measurement of the third cell using a first threshold; perform a second comparison of the at least one measurement of the second cell using a second threshold, wherein the first and second thresholds are different, wherein the first threshold is an intra-cell set cell change threshold and the second threshold is an inter-cell set cell change threshold, wherein the cell change is in response to the first and second comparisons (par [0061], [0062], [0066]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Lee in Jeong to allow a terminal to easily distinguish between the inter-cell handover and the intra-cell handover.
Regarding claim 58, Jeong in view of Martin and Jung teaches claim 55 but fails to teach wherein a first cell set comprises the first cell and a third cell, wherein the first cell set excludes the second cell, wherein the processing element is further configured to cause the UE to: perform at least one measurement of the third cell; perform a first comparison of the at least one measurement of the third cell using a first threshold; perform a second comparison of the at least one measurement of the second cell using a second threshold, wherein the first and second thresholds are different, wherein the first threshold is an intra-cell set cell change threshold and the second threshold is an inter-cell set cell change threshold, wherein the cell change is in response to the first and second comparisons.
However, Lee teaches wherein a first cell set comprises the first cell and a third cell, wherein the first cell set excludes the second cell, wherein the processing element is further configured to cause the UE to: perform at least one measurement of the third cell; perform a first comparison of the at least one measurement of the third cell using a first threshold; perform a second comparison of the at least one measurement of the second cell using a second threshold, wherein the first and second thresholds are different, wherein the first threshold is an intra-cell set cell change threshold and the second threshold is an inter-cell set cell change threshold, wherein the cell change is in response to the first and second comparisons (par [0061], [0062], [0066]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Lee in Jeong to allow a terminal to easily distinguish between the inter-cell handover and the intra-cell handover.

Response to Arguments
Applicant’s arguments with respect to claims 33, 34, 37, 39, 40, 48-50, and 52-63  have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642